Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 and 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-19 and 21 are rejected 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US PGPUB No. 2019/0042677 A1, hereinafter referred to as Matsuura) in view of Heckey et al. (NPL titled “Compiler Management of Communication and Parallelism for Quantum Computation”, hereinafter referred to as Heckey). 
Referring to claim 1, Matsuura discloses a method for processing qubits in a quantum computing device {“quantum computing system simulator 201”, see Fig. 2, [0033] and [0035].}, the method comprising:
determining that, in a first cycle {“such as clock cycle”, see Fig. 8, [0059].}, a first quantum processing region {“supported by the quantum processor”, see Fig. 2, [0033].} is to perform a first quantum operation {“quantum ISA instructions”, see Fig. 8, [0058].} that does not use a qubit that is stored in the first quantum processing region {“perform better optimization of mapping and scheduling”, see Fig. 4a-c, [0051] last 2 lines.};
Matsuura does not appear to explicitly disclose identifying a second quantum processing region that is to perform a second quantum operation at a second cycle that is later than the first cycle, wherein the second quantum operation uses the qubit;
determining that between the first cycle and the second cycle, no quantum operations are performed in the second quantum processing region;
moving the qubit from the first quantum processing region to the second quantum processing region; and
performing the first quantum operation and the second quantum operation.
Furthermore, Heckey discloses identifying a second quantum processing region that is to perform a second quantum operation at a second cycle {“communication overhead of four cycles per qubit movement”, page 4, Sub Section 2.5, first 3 lines.} that is later than the first cycle {“for one or more cycles” page 4, Sub Section 2.5,  lines 3-6}, wherein the second quantum operation uses the qubit {“efficient use of Multi-SIMDB requires orchestration of qubits to maximize parallelism and to reduce qubit motion”, last paragraph before Sub Section 2.5.};
determining that between the first cycle and the second cycle {“longest path algorithm initially… generated by LLVM”, Subsection 4.2, 3rd paragraph, lines 1-3.}, no quantum operations are performed in the second quantum processing region {“not on any of the active longest paths are added to a free list”, Subsection 4.2, 4th paragraph, lines 1-2.}; 
moving the qubit from the first quantum processing region {“ all operations in the ready list are scheduled or all SIMD regions are occupied” and their respective moves as claimed, last paragraph before Subsection 4.2, last 5 lines.} to the second quantum processing region {and thus “SIMD region is removed from the list of available regions”, last paragraph before Subsection 4.2, last 6 lines }; 
and performing the first quantum operation and the second quantum operation {“scheduler completes once the ready queue is empty”, last paragraph before Subsection 4.2, last 2 lines.}.
Matsuura and Heckey are analogous because they are from the same field of endeavor, quantum processing architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matsuura and Heckey before him or her, to modify Matsuura’s  “simulator 201” incorporating Heckey’s LPFS and SIMD regions (see Fig. 3). 
The suggestion/motivation for doing so would have been to implement a Longest-Path-First scheduling (LPFS) strategy that keeps operands in-place for computations including small scratchpad memories… that are critical to leveraging the locality generated by LPFS, since it is often the case that one operand stays in a region for the next operation, but other operands must temporarily be moved aside (Heckey page 2, left Column, 3rd full paragraph). 
Therefore, it would have been obvious to combine Heckey with Matsuura to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Matsuura discloses wherein the first quantum operation and the second quantum operation are quantum logic gate operations {see Figs. 4a-c,  “logical CNOT gate” into qubit operations and rotations”, [0049]}.

As per claim 3, the rejection of claim 1 is incorporated and Heckey discloses wherein:
the first quantum operation and the second quantum operation are quantum single instruction multiple data “(SIMD”) operations {“Multi-SIMD QC architecture… support operations”, Abstract, 1st paragraph last 6 lines.}; and
the first quantum processing region and the second quantum processing regions are SIMD processing regions {“small number of SIMD regions”, Abstract, 1st paragraph last 6 lines.}.

As per claim 4, the rejection of claim 3 is incorporated and Heckey discloses in a single cycle {“qubits per cycle”, Abstract, 1st paragraph last 2 lines.}, the first quantum processing region performs the same quantum logic gate operation {“support operations on up to thousands of qubits”, Abstract, 1st paragraph last 6 lines.} on one or more qubits in the first quantum processing region {“Within each SIMD region… 100 -10k qubits”, Sub section 2.4, 1st paragraph last 6 lines.}.

As per claim 5, the rejection of claim 4 is incorporated and Heckey discloses wherein:
in the single cycle, the first quantum processing region performs a first quantum logic gate operation {“Schedules are stored as a list of sequential timesteps”, section 4, 3rd paragraph, lines 1-2.} that is different than a second quantum logic gate operation {“contain an unsorted list of operations to be performed in that region, 3rd paragraph, lines 4-5].} performed at the second quantum processing region in the single cycle {“remaining SIMD regions”, section 4, 3rd paragraph, lines 4-5].}.

As per claim 7, the rejection of claim 1 is incorporated and Heckey discloses further comprising:
receiving a quantum program {“ScaffCC takes programs written in Scaffold… for quantum computing”, subsection 3.1, 1st paragraph, lines 1-5.} that specifies which quantum processing regions perform which quantum operations in which cycles {“into QASM operations suitable for linking into the more quantum code”,  subsection 3.1, 3rd paragraph, last 2 lines.}.

As per claim 8, the rejection of claim 1 is incorporated and Heckey discloses. The method of claim 7, further comprising:
compiling source code to generate the quantum program {“a compiler framework synthesis of logical quantum circuits”, subsection 3.1, 1st paragraph, lines 1-5.}.

As per claim 9, the rejection of claim 7 is incorporated and Heckey discloses further comprising:
reordering quantum operations specified by the quantum program to convert non-consecutive uses of a single qubit {“temporary store for a qubit that must be moved”, subsection 2.5, 1st paragraph, lines 3-6} into consecutive uses of the single qubit {“into the same region for the next computation on it”, subsection 2.5, 1st paragraph, lines 3-6 subsection 3.1, 1st paragraph, lines 1-5.

Referring to claims 10-14, and 16 are apparatus claims reciting claim functionality corresponding to the method claims of claims 1-5 and 7-9, respectively, thereby rejected under the same rationale as claims 1-5, and 7-9 recited above. 
 
Referring to claims 17-19, and 21 are non-transitory medium claims reciting claim functionality corresponding to the method claims of claims 1-5 and 7-9, respectively, thereby rejected under the same rationale as claims 1-5, and 7-9 recited above. 
 
Allowable Subject Matter
Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at quantum operations limitations as recited in claim 1:  US 20180052806 A1, US 20130308956 A1, and US 20080185576 A11.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184